Citation Nr: 0418440	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  02-14 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased (compensable) rating for the 
residuals of a shell fragment wound of the right thigh.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.  

This case comes to the Board of Veterans' Appeals (Board) of 
a May 2002 rating decision of the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Los Angeles, 
California.  In that determination, the RO inter alia 
continued the noncompensable evaluation for residuals of a 
shell fragment wound of the right thigh.  The veteran 
disagreed with the rating and this appeal ensued.  

The veteran testified at a hearing at the RO before an acting 
member of the Board in August 2003.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

During the veteran's hearing in August 2003, the veteran 
testified that he had received recent treatment for his 
service-connected shell fragment wound residuals from a 
private physician and from a VA Medical Center (VAMC).  He 
also testified that he was in receipt of benefits 
administered by the Social Security Administration.  These 
records should be obtained prior to appellate consideration.  
See e.g., Lind v. Principi, 3 Vet. App. 493, 494 (1992); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (regarding 
relevance of Social Security disability records).  

In addition, the veteran's representative contended that the 
veteran's shell fragment wound had resulted in injury of 
muscle group XVII and not, muscle group XV, as indicated on a 
January 2002 VA medical evaluation.  As there are significant 
differences in the criteria for evaluation of these muscle 
groups, the distinction is important and must be resolved.  

In view of the foregoing, the case is REMANDED for the 
following:

1.  Review the claims file and ensure 
that all obligations under the Veterans 
Claims Assistance Act of 2000 (VCAA) have 
been satisfied.  38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

2.  After obtaining any necessary 
consent, obtain copies of all records of 
treatment that the veteran has received 
since January 2003 from the private 
physician he named in his hearing 
testimony.  Associate all documents 
obtained with the claims file.  

3.  Obtain copies of all records of 
treatment that the veteran has received 
from the VAMC in Long Beach, California, 
since February 2003.  Associate all 
documents obtained with the claims file.  

4.  Obtain copies of all medical records 
utilized by the Social Security 
Administration in making any decision 
regarding the veteran's claim for 
disability with that agency.  Associate 
all documents obtained with the claims 
file.  

5.  Schedule the veteran for an 
examination to ascertain the nature and 
extent of the residuals of the shell 
fragment wound of the right thigh.  Ask 
the examiner to make a determination as 
to the muscle group or groups that are 
affected by the shell fragment wound.  
Ask the examiner to provide a medical 
opinion regarding the extent that the 
shell fragment wound plays in the overall 
disability of the veteran's right lower 
extremity, as opposed to other factors 
arising from the veteran's service 
connected diabetic peripheral neuropathy.  
All indicated studies, including x-ray 
studies, should be performed.  The claims 
folder should be made available for 
review in connection with this 
examination.  The specialist should 
provide complete rationale for all 
conclusions reached.  

6.  Following any additional development 
deemed appropriate, readjudicate the 
claim currently in appellate status.  If 
the benefit sought is not granted, the 
appellant and his representative should 
be furnished with a Supplemental 
Statement of the Case, to include all 
pertinent law and regulations, and an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



